VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of March 16, 2007 (this "Agreement"), by and among
Cleveland BioLabs, Inc., a Delaware corporation (the "Company"), and the
stockholders listed on the signature pages hereto under the heading
"Stockholders" (each a "Stockholder" and collectively, the "Stockholders").
 
WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as March 16, 2007 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) Series B
convertible preferred shares of the Company (the "Preferred Shares") which will,
among other things, be convertible into shares of the Company's common stock,
par value $.005 value per share (the "Common Stock") in accordance with the
terms of the certificate of designation for such series of preferred stock, (ii)
Series A warrants which will be exercisable to purchase shares of Common Stock;
 
WHEREAS, the Company has previously issued to the Agent (as defined in the
Securities Purchase Agreement) warrants and at closing of the Transaction (as
defined below) will issue additional Series B warrants to the Agent;
 
WHEREAS, as of the date hereof, the Stockholders own collectively 6,975,772
shares of Common Stock, which represent in the aggregate approximately 59% of
the total issued and outstanding capital stock of the Company; and
 
WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have requested that the
Company be a party to this Agreement in order to enforce the terms hereof and
have required that each Stockholder agree, and in order to induce the Investors
to enter into the Securities Purchase Agreement, each Stockholder has agreed, to
enter into this Agreement with respect to all the Common Stock now owned and
which may hereafter be acquired by the Stockholder and any other securities, if
any, which such Stockholder is currently entitled to vote, or after the date
hererof becomes entitled to vote, at any meeting of stockholders of the Company
(the "Other Securities").
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I

 
VOTING AGREEMENT OF THE STOCKHOLDER
 
SECTION 1.01.  Voting Agreement. Subject to the last sentence of this
Section 1.01, each Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, each of the Stockholders shall vote
the Common Stock and the Other Securities: (a) in favor of the Stockholder
Approval (as defined in the Securities Purchase Agreement) as described in
Section 4(o) of the Securities Purchase Agreement; and (b) against any proposal
or any other corporate action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Securities Purchase Agreement or which could result in any of
the conditions to the Company's obligations under the Securities Purchase
Agreement not being fulfilled. Each Stockholder acknowledges receipt and review
of a copy of the Securities Purchase Agreement and the other Transaction
Documents (as defined in the Securities Purchase Agreement). The obligations of
the Stockholders under this Section 1.01 shall terminate immediately following
the occurrence of the Stockholder Approval.
 

--------------------------------------------------------------------------------


 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
 
Each Stockholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:
 
SECTION 2.01.  Authority Relative to This Agreement. Each Stockholder has all
necessary power and authority to execute and deliver this Agreement, to perform
his or its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder
and constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except (a) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally the enforcement of
creditors' and other obligees' rights, (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought, and (c) where rights to indemnity and
contribution thereunder may be limited by applicable law and public policy.
 
SECTION 2.02.  No Conflict. (a) The execution and delivery of this Agreement by
such Stockholder does not, and the performance of this Agreement by such
Stockholder shall not, (i) conflict with or violate any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to any Stockholder or by which the Common Stock or the Other Securities owned by
such Stockholder are bound or affected or (ii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Common Stock or the Other Securities owned by such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or the Common
Stock or Other Securities owned by such Stockholder are bound.
 
(b)  The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity or other third party by such Stockholder.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.03.  Title to the Stock. As of the date hereof, each Stockholder is
the owner of the number of shares of Common Stock set forth opposite its name on
Appendix A attached hereto, entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which Common
Stock represent on the date hereof the percentage of the outstanding stock and
voting power of the Company set forth on such Appendix. Such Common Stock are
all the securities of the Company owned, either of record or beneficially, by
such Stockholder. Such Common Stock are owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder's voting rights, charges and other encumbrances
of any nature whatsoever. No Stockholder has appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Common Stock
or Other Securities owned by such Stockholder.
 
ARTICLE III

 
COVENANTS
 
SECTION 3.01.  No Disposition or Encumbrance of Stock. Each Stockholder hereby
covenants and agrees that, until the Stockholder Approval has been obtained,
except as contemplated by this Agreement, such Stockholder shall not offer or
agree to sell, transfer, tender, assign, hypothecate or otherwise dispose of,
grant a proxy or power of attorney with respect to, or create or permit to exist
any security interest, lien, claim, pledge, option, right of first refusal,
agreement, limitation on such Stockholder's voting rights, charge or other
encumbrance of any nature whatsoever ("Encumbrance") with respect to the Common
Stock or Other Securities, or directly or indirectly, initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing; provided, however, that any such
Stockholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.
 
SECTION 3.02.  Company Cooperation. The Company hereby covenants and agrees that
it will not, and each Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Common Stock or Other Securities subject to this Agreement unless the provisions
of Section 3.01 have been complied with.
 
ARTICLE IV

 
MISCELLANEOUS
 
SECTION 4.01.  Further Assurances. Each Stockholder will execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.
 
SECTION 4.02.  Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys' fees in any action
brought to enforce this Agreement in which it is the prevailing party.
 
3

--------------------------------------------------------------------------------


 
SECTION 4.03.  Entire Agreement. This Agreement constitutes the entire agreement
among the Company and the Stockholders with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
among the Company and the Stockholders with respect to the subject matter
hereof.
 
SECTION 4.04.  Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto and with the consent of the
Investors.
 
SECTION 4.05.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 
SECTION 4.06.  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and each
Stockholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
SECTION 4.07.  Third-Party Beneficiaries. The Investors shall be intended third
party beneficiaries of this Agreement to the same extent as if they were parties
hereto, and shall be entitled to enforce the provisions hereof.
 
4

--------------------------------------------------------------------------------


 
SECTION 4.08.  Termination. This Agreement shall terminate immediately following
the occurrence of the Stockholder Approval or upon the mutual consent of each
Stockholder and the Investors.
 
[Signature Page Follows]
 
5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Stockholder and the Company has duly executed this
Agreement.
 

   
THE COMPANY:
         
CLEVELAND BIOLABS, INC.
               
By:
/s/ Michael Fonstein      
Name: Michael Fonstein
     
Title: Chief Executive Officer and President
Dated: March 16, 2007
         
Address:
11000 Cedar Ave., Suite 290
Cleveland, Ohio 44106




--------------------------------------------------------------------------------


 

   
STOCKHOLDER:
         
MICHAEL FONSTEIN
     
/s/ Michael Fonstein
   
Michael Fonstein
Dated: March 16, 2007
       
Address:
         

 

--------------------------------------------------------------------------------


 

   
STOCKHOLDER:
         
ANDREI GUDKOV
          /s/ Andrei Gudkov     Andrei Gudkov
Dated: March 16, 2007
       
Address:
 

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
YAKOV KOGAN
          /s/ Yakov Kogan
Dated: March 16, 2007
  Yakov Kogan
 
       
Address:
 

 

--------------------------------------------------------------------------------


 

   
STOCKHOLDER:
         
THE CLEVELAND CLINIC FOUNDATION
          /s/ Michael O' Boyle
Dated: March 16, 2007
  Michael O' Boyle
 
  Chief Operating Officer            
Address:
9500 Euclid Avenue
Cleveland, OH 44195

 

--------------------------------------------------------------------------------





   
STOCKHOLDER:
         
CHEMBRIDGE CORPORATION
          /s/ Eugene Vaisberg     Eugene Vaisberg     Chief Executive Officer
Dated: March 8, 2007
       
Address:
16981 Via Tazon, Suite G
San Diego, CA 92128




--------------------------------------------------------------------------------


 

   
STOCKHOLDER:
         
SUNRISE SECURITIES CORP.
          /s/ Marcia Kucher
Dated: March 14, 2007
  Marcia Kucher
 
       
Address:
641 Lexington Avenue, 25th Floor
     
New York, NY 10022

 

--------------------------------------------------------------------------------


 

 
STOCKHOLDER:
         
SUNRISE EQUITY PARTNERS, LP
          By:  LEVEL COUNTER, LLC.           Its:  General Partner         /s/
Marilyn Adler
Dated: March 14, 2007
  Name:  Marilyn Adler
 
  Title:  Manager            
Address:
641 Lexington Avenue, 25th Floor
     
New York, NY 10022

 

--------------------------------------------------------------------------------


 
APPENDIX A


Stockholder
Common Stock
Owned
Percentage of Stock
Outstanding
Voting Percentage
of Stock
Outstanding
Michael Fonstein
1,311,200
11.03 %
11.03 %
Andrei Gudkov
1,549,600
13.03 %
13.03 %
Yakov Kogan
715,200
6.02 %
6.02 %
The Cleveland Clinic Foundation
1,341,000
11.28 %
11.28 %
ChemBridge Corporation
622,224
5.23 %
5.23 %
Sunrise Equity Partners, LP together with Sunrise Securities Corp.
1,436,548
12.08 %
12.08 %




--------------------------------------------------------------------------------


 